Citation Nr: 0320103	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound of the right leg.



ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from July 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO decision which denied 
a claim for an increase in a 10 percent rating for residuals 
of a shell fragment wound of the right leg (Muscle Group XI).  
In a March 2001 decision, the Board denied this claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  An August 2002 joint motion of 
the parties (the veteran and the VA Secretary) requested that 
the Board decision be vacated and remanded as to the issue of 
an increased rating for residuals of a shell fragment wound 
of the right leg.  An August 2002 Court order granted the 
joint motion, and the case was returned to the Board.

Beginning in December 2002, the Board undertook additional 
development of the evidence on the issue of an increased 
rating for residuals of a shell fragment wound of the right 
leg, pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development has been completed.  However, the 
regulation permitting Board development was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of 
this, this issue must be remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claim to an 
increase in a 10 percent rating for 
residuals of a shell fragment wound of 
the right leg (Muscle Group XI), taking 
into account all evidence received since 
the statement of the case.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[The Board points out that the current remand only involves 
an issue of an increased rating for residuals of a shell 
fragment wound of the right leg.  However, the RO should note 
that some other issues were remanded by the Board in March 
2001, and those issues remain pending at the RO.]





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


